Title: To Thomas Jefferson from William Short, 29 November 1788
From: Short, William
To: Jefferson, Thomas



Dear Sir
(Saturday) Venise Nov. 29. 1788

We left Bergamo Mr. Rutledge and myself, on Sunday the 23d. in the morning and after an agreeable journey though with much bad weather and snow arrived here yesterday evening. The road along which we have passed is one of the most interesting in Italy. In agriculture it is rich. The productions are grass, Indian corn, wheat, vines, mulberry trees and in one small part olive trees. The water is disposed of as you observed it in the Milanoes to the greatest possible advantage, and in various ways as the country is alternately flat and mountainous. Throughout every part of Italy where I have been this element is the [most developed?] to anything of which I had formed an idea. All the little streams may be considered as so man[y s]treams of gold. One sees hills and hillsides which with us would be barren and neglected, instead by the aid of water the most productive parts of the country. An American who should have time and genius for hydraulics would visit the country watered by the Po and the streams running into it, with very great pleasure to himself and advantage to his country. I  have not yet seen [the country on the other?] side of the Po except near Turin but am told it is at least equal to that through which I have passed. We came with a Voiturier and consequently made slow short journies. This manner of travelling is disagreeable at first, but people are reconciled to it in the end because their expenses are ascertained and they have nothing to do with the impositions of tavern keepers. The first day we arrived at Brescia a considerable town and with some things which would have detained connoisseurs determined to see every church and every picture in Italy, but that not being our case, we supped immediately on our arrival, went to bed and left it the next morning very early. We staid that night at a little lonely tavern and the next morning were presented with the fine view of the Lago di Garda, the road coasts this lake for several miles, now and then losing sight of it. It was a calm serene day and gave us a very different view from that which Addison had when he saw it, and that also which Virgil describes, as Addison says. In turning a corner we were all of a sudden presented with the view of an orchard such as we had never seen before. It was of fine large olive trees. This orchard extends along the lake near a mile and is from an hundred and fifty to 200 yards wide. The accidental circumstance of the lake enables them to have the olive tree in that place. As you lose sight of the lake you lose sight of the olive tree also and since that we have observed not one, the country through which we passed being from 45 to 46 degrees of latitude and near the mountains is much too cold for that valuable tree. The oil there produced is I suppose bad, as I imagine it is what they gave us in the taverns thereabouts. We arrived at Verona in the morning and spent there the rest of the day. We could have spent much more with pleasure if we had been masters of it. The first thing we were to see was the Amphitheatre. We staid there some time in admiration, went to see several fine buildings by Michel San Michieli and others and the famous chapel of Pellegrini. We arrived the next day at Vicenza, the birth place of Palladio. Most of the best places there were built by him or on his designs. Le Theatre Olympic is considered one of his greatest works. His own house is there also, a modest little building, in its external appearance. We had an external view of all of them and I bought there a book offering the prints of several of them. I was almost tempted to go further and purchase an edition of Palladio by Scamozzi in four folio volumes. The price was about 80₶ of France. It was certainly not dear but I thought it best not to yield to that momentary impulse lest it should be an encouragement to a passion which  I find growing on me, for Architecture. It keeps under altogether at present what might otherwise become a passion in me as in many others a love of pictures and statues. From Vicenza we came to Padua where we saw the large [number of statues?] in the [Prato della Valle supported?] by Pilla[rs] and in it the bust of Livy who was born there. And we saw also the bust of a lady of the place who was stabbed by a lover to whom she refused [herself?]. The town erected her the monument [because?] of the uncommon instance of chastity [nobly defending itself]. I mention this because I do not expect to find another of the kind in my travels. From Padua we came down the [Brenta] in a boat to Fusina. [The Brenta] may be here considered as a canal. It is bordered on both sides by superb country houses often of almost perfect architecture. That of Pisano is considered as the best. The gate of the garden is really beautiful two of the larger pillars have a stair case winding rounding each of them and which leads into a kind of covered gallery over the gateway. [In] the country [house] of Delfino on the outside is a fine painting of a person playing on the harp. It is so well executed as to appear a real person at a small distance. From Fusina we came across the Lagunes and the sea of Venise to this terraqueous town and here we are so perfectly surrounded by water that I cannot help considering myself on board of ship. When we shall go on shore is not yet fully ascertained but it will be as soon as possible. Probably in about eight days we shall set off for Rome. What adds to my anxiety to get there is the hope of recieving a letter from you. I wrote to you last from Alzano near Bergamo. It was a short letter in which I repeated the request I had made at Milan to you to write to me poste restante at Rome. As I do not keep copies of my letters and seldom have time to make notes of them I must beg you to excuse both the repetitions and omissions of which I may be guilty. So much for myself.—I am now to discharge my duty to Mr. P, who exacted from me on parting, a promise to write you a full account of his present situation. This however it is impossible to do. By way of supplement I add that lest his account of the conduct of Mrs. P. appear ever so exaggerated, you may give full faith to it. I saw what I had supposed it impossible to see done even by her.—C. B. had proposed to me to accompany me to Venise with his own horses and to bring Mr. P. provided it should be agreeable to the Ladies. Rutledge and myself were to go by Voiturier. A few days before that appointed for our setting out shewed much opposition on the part of Mrs. P. This ill humour brought another explanation very disagreeable both  for Mr. P., C. B. and his lady. It would be infinite and factitious to go into all these details which you will be sure to have repeated by Mr. P. Sunday the 23. was the day we were all to set off. Rutledge was to come to Bergamo on Saturday in order to be of the party. Saturday about 12. oclock arrived letters from Mr. Anderson in London, in answer to Ps. letters, refusing to make further advances. This changed the whole system. It was immediately determined that the trip to Venise should be abandoned and that C. B. should advance £80 stlg. for Mr. and Mrs. P. to return to Paris where they hoped to recieve succours from their tobaccoes expected in London. Mr. and Mrs. P. were then to have set off from alzano on tuesday 25. But I this moment recieve a letter from Ct. B. who tells me he is now to accompany them to Paris, that they set off on tuesday next. He goes on account of arrangements taken between him and Mr. P. which will be communicated to you. He has informed me of these and I see they are different from what had been previously proposed and rejected by P. Whilst I was there he was absolutely determined to sign no paper before his return to Paris. I left him really the most wretched man I ever saw, and half distracted, but still determined to sign no paper. He has since yielded and I am persuaded that this change of resolution can only have proceeded from an increase of his unhappiness and of his inability to support his situation. As Mr. P. seemed to think it would be of service to him (you will recollect he was half distracted) that I should give you a full detail of everything that had happened to him I should not wish him to suppose I had said so little, lest he should think himself neglected by me.—Mrs. P. and myself parted good friends, but as for a day or two she considered me the author of the Venetian expedition, I had incurred her disgrace. Though she was moderate with me, she gave me frequently to understand that when she got back to Paris she would paint everybody in their true colors. This meant she would say as much harm as possible of them. I do not apprehend that your opinion of me would have been changed by anything she could say, nor do I suppose now she will say of me what she would then have said, still I must beg you, if her ill humour against me should return when she gets to Paris [and if] she should endeavour to damage me in the opinion of any other person whom she may see, that you would be so good as to mention her enmity to me and the cause of it, if you think it worth while.—Be so good as to mention to Pio that the departure of the post this morning prevents still my answering his letter received at Alzano. Should I not be able to do  it before my arrival at Rome I hope he will excuse it. That will probably be the case if I should not find time for a few lines by this post. He will recollect how fully the moments of a traveller in this interesting country are filled and pardon my deferring to answer his letters sooner.—Adieu my dear sir, Rutledge begs you to accept assurances of his best wishes. Be so good as [to] tell me something about your extended trip next spring to Am——a. This frequently occupies my thoughts in a manner which I cannot express to you, notwithstanding my full reliance on your goodness and friendship. I hope you will never doubt a moment of the unalterable attachment of your friend & servant,

W Short

